Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, Examiner deems a method for detecting a shaft event of a gas turbine engine, the method comprising: monitoring at least one engine parameter and comparing the at least one engine parameter to a schedule for the at least one parameter defining a first threshold and a second threshold greater than the first threshold; applying a limit to the at least one engine parameter when the at least one engine parameter is inside a parameter limiting region between the first threshold and the second threshold, the first threshold separating the parameter limiting region from a normal operating region, the second threshold separating the parameter limiting region from a hazardous operating region; and detecting the shaft event when the at least one engine parameter crosses the second threshold and issuing a signal in response to the detecting to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a tiered threshold schedule for controlling a parameter of a gas turbine engine, specifically including applying a limit to the at least one engine parameter when the at least one engine parameter is inside a parameter limiting region between the first threshold and the second threshold, the first threshold separating the parameter limiting region from a normal operating region, the second threshold separating the parameter limiting region from a hazardous operating region; and detecting the shaft event when the at least one engine parameter crosses the second threshold and issuing a signal in response to the detecting.
Seely et al. (US PGPub. No. 2018/0274385) is deemed the closest prior art of record and teaches a control system or a gas turbine including: 
“The flutter control system 26 may allow the gas turbine 12 to operate at increased thresholds. … the system 10 can operate at a first threshold (e.g., mechanical boundary 174) that, when exceeded, may have an increased likelihood of adverse effects, such as blade flutter … the power generation system 10 may be allowed to operate at a second threshold (e.g., flutter boundary 176) that is associated with greater efficiency than the first threshold. The second threshold may allow the power generation system 10 to operate at an increased operational load, use less fuel, or otherwise generate more energy more efficiently. In other words, by operating with flutter detection, the power generation system 10 can operate with better efficiency as compared to a gas turbine without a flutter detection system. Further, by integrating flutter detection controls within the mechanical design may reduce the mechanical design margin for extreme events, such as blade flutter, and allow for designs beyond previous mechanical limits. Moreover, the reliability and life cycle of components of the power generation system 10 may be enhanced through flutter monitoring” (Seely ¶0031).

Seely appears to be silent, however, on a tiered threshold schedule for controlling a parameter of a gas turbine engine, specifically including applying a limit to the at least one engine parameter when the at least one engine parameter is inside a parameter limiting region between the first threshold and the second threshold, the first threshold separating the parameter limiting region from a normal operating region, the second threshold separating the parameter limiting region from a hazardous operating region; and detecting the shaft event when the at least one engine parameter crosses the second threshold and issuing a signal in response to the detecting. 
Claim(s) 2-8 and 10-16 depend(s) from claim(s) 1 and 9, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Regarding claim 17, Examiner deems a method for reducing a likelihood of a false-positive shutdown of a multi-spool gas turbine engine of an aircraft, the method comprising: operating the engine; monitoring operation of the engine at a plurality of points in time, and based on the monitoring, at each point in time of the plurality of points in time, determining a value for at least one engine parameter and comparing the value to a first threshold and a second threshold defining a parameter limiting region, the first threshold separating the parameter limiting region from a normal operating region, the second threshold separating the parameter limiting region from a hazardous operating region; and in response to the at least one parameter being in the parameter limiting region, applying a limit to the at least one engine parameter to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include XXX.
Again, Seely is deemed the closest prior art of record but appears to be silent, however, on a tiered threshold schedule for controlling a parameter of a gas turbine engine, specifically including determining a value for at least one engine parameter and comparing the value to a first threshold and a second threshold defining a parameter limiting region, the first threshold separating the parameter limiting region from a normal operating region, the second threshold separating the parameter limiting region from a hazardous operating region; and in response to the at least one parameter being in the parameter limiting region, applying a limit to the at least one engine parameter. 
Claim(s) 18-20 depend(s) from claim(s) 17, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669